MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                                 FILED
      regarded as precedent or cited before any                                         Dec 07 2020, 8:35 am
      court except for the purpose of establishing                                          CLERK
      the defense of res judicata, collateral                                           Indiana Supreme Court
                                                                                           Court of Appeals
      estoppel, or the law of the case.                                                      and Tax Court




      APPELLANT PRO SE                                         ATTORNEY FOR APPELLEE
      Lilian Ortiz                                             Frederick A. Roetter
      Avon, Indiana                                            Travelers Staff Counsel Indiana
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Lilian Ortiz,                                            December 7, 2020
      Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                               20A-SC-983
              v.                                               Appeal from the Marion Small
                                                               Claims Court
      Milestone Contractors,                                   The Honorable Cheryl A. Rivera,
      Appellee-Defendant.                                      Judge
                                                               Trial Court Cause No.
                                                               49K04-1911-SC-4626



      Najam, Judge.


                                       Statement of the Case
[1]   Lilian Ortiz appeals the small claims court’s judgment in favor of Milestone

      Contractors (“Milestone”) on her complaint for negligence. Ortiz raises one


      Court of Appeals of Indiana | Memorandum Decision 20A-SC-983 | December 7, 2020            Page 1 of 5
      issue for our review, namely, whether the small claims court erred when it

      entered judgment for Milestone.


[2]   We affirm.


                                 Facts and Procedural History
[3]   On October 14, 2017, Milestone was working on a construction project on an

      exit ramp off of I-65. That same night, Ortiz was driving northbound on I-65.

      Shortly after 2:00 a.m., and approximately one-quarter mile south of the exit

      ramp where Milestone was working, “something really hard” hit Ortiz’s

      vehicle. Tr. at 16. Ortiz did not see the object, but it “smashed and bent” the

      front of her car and broke the fuel line. Id. Ortiz’s vehicle immediately stopped

      working, and she pulled her car to the side of the interstate.


[4]   On November 6, 2019, Ortiz filed a notice of summons and complaint in the

      small claims court. In that complaint, Ortiz asserted that Milestone had

      negligently left a piece of “construction material” on the road, which negligence

      resulted in damage to her vehicle and exacerbated a pre-existing medical

      condition. Appellant’s App. Vol. 2 at 18. The damage to her vehicle,

      corresponding expenses, and medical bills totaled $3,000.


[5]   The small claims court held a bench trial on January 28, 2020. During the trial,

      Ortiz testified that she did not see the object she hit. The supervising contractor

      for Milestone then testified that the exit ramp that was under construction was

      closed to traffic and that no work was being done south of that exit at the time



      Court of Appeals of Indiana | Memorandum Decision 20A-SC-983 | December 7, 2020   Page 2 of 5
      Ortiz hit the object. Following the hearing, the court entered a general

      judgment in favor of Milestone. 1 This appeal ensued.


                                        Discussion and Decision
[6]   Ortiz appeals the small claims court’s judgment for Milestone. 2 As our

      Supreme Court has explained:


               We review the facts determined in a bench trial with due regard
               given to the opportunity of the trial court to assess witness
               credibility under the clearly erroneous standard. This deferential
               standard of review is particularly important in small claims
               actions, where trials are informal, with the sole objective of
               dispensing speedy justice between parties according to the rules
               of substantive law.


      Morton v. Ivacic, 898 N.E.2d 1196, 1198-99 (Ind. 2008) (cleaned up).


[7]   On appeal, Ortiz asserts that the small claims court erred when it entered

      judgment in favor of Milestone on her complaint for negligence. To succeed on

      her complaint, Ortiz was required to demonstrate that Milestone owed her a




      1
         Prior to the hearing, Milestone filed a motion to dismiss Ortiz’s complaint and asserted that Ortiz had filed
      the complaint outside of the statute of limitations. The court heard argument on that motion at the bench
      trial and took the matter under advisement. The court did not specifically rule on Milestone’s motion when
      it entered its judgment in favor of Milestone. Ortiz then filed a motion to correct error in which she
      maintained that she had timely filed her complaint. The court denied her motion to correct error on the
      ground that it had rendered a judgment “based on the merits of the case [and] not Defendant’s Motion to
      Dismiss.” Appellant’s App. Vol. 2 at 9. The court then amended its order and explicitly denied Milestone’s
      motion to dismiss. See id. at 7.
      2
        Ortiz has filed a motion to amend in which she asked to change one sentence in her brief and to
      supplement the record with certain photographs. In a separate order, we have granted the motion as to her
      request to amend the brief but denied it as to her request to supplement the record.

      Court of Appeals of Indiana | Memorandum Decision 20A-SC-983 | December 7, 2020                      Page 3 of 5
      duty, that it breached that duty by allowing conduct to fall below the applicable

      standards of care, and that Milestone’s breach of duty proximately caused her

      compensable injuries. See King v. Ne. Sec., Inc., 790 N.E.2d 474, 484 (Ind. 2003).


[8]   Ortiz specifically alleges that Milestone owed her a duty to keep the “lanes clear

      of obstacles that could cause accident to any driver[.]” Appellant’s Br. at 14.

      She also asserts that Milestone breached that duty “when it did not make sure

      the lanes that were open to the public were clear of obstructions that could

      cause an accident.” Id. And she contends that that breach caused the damage

      to her car and other resulting expenses. We cannot agree.


[9]   The evidence most favorable to the small claims court’s judgment demonstrates

      that Milestone was doing construction on an exit ramp that was closed to traffic

      and that was located at least one-quarter mile north of where Ortiz hit the

      object. And the evidence demonstrates that Milestone was not doing any

      construction work south of the exit ramp at that time. We acknowledge that a

      contractor performing work on a public highway has a duty to the traveling

      public to take proper precautions to protect it from a dangerous obstruction

      created by his own acts on that highway. See Koroniotis v. LaPorte Transit, Inc.,

      397 N.E.2d 656, 659 (Ind. Ct. App. 1979). But Ortiz did not present any

      evidence to demonstrate that the object she hit was created by Milestone’s

      actions or omissions or that the object was otherwise connected to its

      construction project. Indeed, Ortiz testified that she did not see the object, and

      she was only able to describe it as “something really hard.” Tr. at 16



      Court of Appeals of Indiana | Memorandum Decision 20A-SC-983 | December 7, 2020   Page 4 of 5
[10]   In other words, the evidence most favorable to the judgment shows that Ortiz

       hit an unidentified object outside of Milestone’s construction area. That

       evidence supports an inference that the area where the incident occurred was

       not under Milestone’s control and, thus, that Milestone did not cause Ortiz’s

       injury. It was Ortiz’s burden to show that it was more likely than not that

       Milestone’s act or omission was the cause in fact of the damages she claims.

       She did not meet that burden. We therefore cannot say that the small claims

       court clearly erred when it entered judgment in favor of Milestone on Ortiz’s

       complaint, and we affirm the court’s judgment.


[11]   Affirmed.


       Riley, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-SC-983 | December 7, 2020   Page 5 of 5